Exhibit 21.1 Subsidiaries of the Company The following is a list of the Company's significant subsidiaries as of March 9, 2011. Name of Significant Subsidiary Jurisdiction of Incorporation Portion of Ownership Interest Baltic Bear Limited Marshall Islands 100% Baltic Breeze Limited Marshall Islands 100% Baltic Cougar Limited Marshall Islands 100% Baltic Cove Limited Marshall Islands 100% Baltic Jaguar Limited Marshall Islands 100% Baltic Leopard Limited Marshall Islands 100% Baltic Panther Limited Marshall Islands 100% Baltic Wind Limited Marshall Islands 100% Baltic Wolf Limited Marshall Islands 100%
